 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, GERALD R. LAPOINTE, JR.
 7
                     IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE DISTRICT OF NEVADA
 9
                                             )   Case No. 2:18-cv-01125-GMN-CWH
10   GERALD R. LAPOINTE, JR.,                )
                                             )
11
                                             )
                           Plaintiff,        )
                                             )   STIPULATION AND ORDER
12   v.                                          DISMISSING ACTION WITH
                                             )   PREJUDICE AS TO EQUIFAX
13
                                             )   ONLY
     EQUIFAX INFORMATION                     )
14   SERVICES, LLC,                          )
                                             )
                           Defendants.       )
15

16
           Plaintiff GERALD R. LAPOINTE, JR. and Defendant EQUIFAX
17
     INFORMATION SERVICES, LLC hereby stipulate and agree that the above-
18
     entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ.
19
     …
20
     …
21
     …
22
     …
23
     …
24
     …
25   …
26
                                          Page 1 of 2
27

28
 1   P. 41 (a)(2) as to, and ONLY as to, EQUIFAX INFORMATION SERVICES,
 2   LLC. Each party shall bear its own attorney's fees, and costs of suit.
 3          Dated:             October 1, 2018
 4

 5

 6
      By:                                        By:
      /s/Shawn W. Miller, Esq.                   /s/Bradley T. Austin, Esq.
 7
      Shawn W. Miller, Esq.                      Bradley T. Austin, Esq.
 8    Nevada Bar No. 7825                        Nevada Bar No. 13064
      HAINES & KRIEGER, LLC                      SNELL & WILMER, LLP
 9
      8985 S. Eastern Avenue                     3883 Howard Hughes Parkway
10    Suite 350                                  Suite 1100
      Henderson, Nevada 89123                    Las Vegas, NV 89169
11    Attorney for Plaintiff                     Attorney for Defendant
12

13

14                                         ORDER
15    IT IS SO ORDERED.
16

17
     DATED this_____day
                 1      of October, 2018.

18                                             _______________________________
                                               Gloria M. Navarro, Chief Judge
19
                                               UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
                                          Page 2 of 2
27

28
